DETAILED ACTION


Primary Examiner acknowledges Claims 21-34 are pending in this application, with Claims 1-20 having been cancelled by preliminary amendment on September 20, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “10” has been used to designate “cushion”, “gusseted cushion” and “mask cushion”.  Appropriate correction and clarification is required.
Reference character “12” has been used to designate “mask connecting portion” and “reinforcing member”.   Appropriate correction and clarification is required.
Reference character “16A” has been used to designate “gusset portion” and “gusset section”.  Appropriate correction and clarification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “10” has been used to designate “cushion”, “gusseted cushion” and “mask cushion”.  Appropriate correction and clarification is required.
Reference character “12” has been used to designate “mask connecting portion” and “reinforcing member”.   Appropriate correction and clarification is required.
Reference character “16A” has been used to designate “gusset portion” and “gusset section”.  Appropriate correction and clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 5, 8, 13 and 16-22 of U.S. Patent No. 10,449,315 in view of Frater et al. (2022/0029780).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant independent claim, Claim 21, is merely broader than the patent claim, Claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims, except:
“a shell”;
“wherein the shell is relatively harder than the cushion”; 
“wherein the shell and the cushion form a cavity pressurizable to a therapeutic pressure”; 
“an upper face contacting region adapted to form a seal along a region of a patient's nose and a lower face contacting region adapted to form a seal along a region of a patient's mouth”; 
“a non-face contacting portion supported by the shell”; and 
“a decoupling joint between the face contacting portion and the shell”.

However, it should be noted: 
The term “shell” of the instant claims appears to be substantially congruent with the term “a frame” of the patent claims as stated in patent Claim 1, first limitation within the body.
The concept of “the shell is relatively harder than the cushion” of the instant claims appears to be an intrinsic property of the “frame” of the patent claims; wherein patent Claim 1, last limitation within the body states “an air delivery connection supported by the frame and adapted to connect an air delivery conduit to supply air to the cavity.”  The operation of air delivery conduits includes a plurality of forces which must be overcome to secure and retain the air delivery conduit to the frame of the respiratory mask assembly.  Consequently, the concept of “support” appears to impart a degree of firmness/rigidity greater than that of a cushion which is structure to contact the face of the wearer.
The concept of “the shell and the cushion form a cavity” of the instant claims appears to be an intrinsic property as “a cushion which at least in part defines a cavity adapted to receive at least a patient's nose” as stated in patent Claim 1, second limitation within the body and further the cooperatively relationship between the “an air delivery connection supported by the frame and adapted to connect an air delivery conduit to supply air to the cavity” as stated in patent Claim 1, last limitation within the body.  Consequently, as the fluid pathway is established from the air delivery conduit to the frame to the cushion it appears the shell effectively contributes to the respiratory mask assembly by providing a portion of the cavity along with the cushion.
The term “upper face contacting region” of the instant claims appears to correlate to the limitations of patent Claim 1 which states “a cushion which at least in part defines a cavity adapted to receive at least a patient's nose” as stated in patent Claim 1, second limitation within the body and patent Claim 11 which states “wherein the respiratory mask assembly is adapted to supply air at least to a patient's nose.”
The term “lower face contacting region” of the instant claims appears to correlate to the limitations of patent Claim 12 which states “wherein the respiratory mask assembly is adapted to supply air to a patient's mouth.”
The concept of the “non-face contacting portion supported by the shell” of the instant claims appears to be an intrinsic property of the patent Claim 1 as the fluid pathway is established from the air delivery conduit to the frame to the cushion it appears the shell effectively contributes to the respiratory mask assembly by providing a portion of the cavity along with the cushion upon which the cushion includes a non-face contacting portion and a face contacting portion - as addressed in Claim 1. 

Hence, it appears the only new feature is the recitation of “a decoupling joint between the face contacting portion and the shell”.  

Nevertheless, for completeness and clarity of the record, Primary Examiner will address each of the aforementioned limitations with the modifying prior art in addition to the new feature of the “decoupling joint”. 

Frater teaches a respiratory mask assembly, similar to the ‘315 patent, best seen Figure 4, wherein the respiratory mask assembly (10, “A first embodiment of the respiratory mask 10 of the present invention is shown in FIGS. 4-9.” Para 0043) includes a shell (20, “The mask 10 includes a generally rigid shell 20 having an air tube 22 for connecting to a pressurized air supply 23.” Para 0043); a cushion (30, “The gusset portion 32 acts as a suspension mechanism for a cushion 30 and includes a flexible gusset sidewall 33.” Para 0043) provided to the shell (20, via 32), wherein the shell is relatively harder (“generally rigid shell”) than the cushion (30, “the gusset and cushion are integrally molded of Silastic.RTM. 94-595 HC Liquid Silicone Rubber from Dow Corning.RTM.” Para 0055), wherein the shell (20) and the cushion (30) form a cavity (best seen Figure 10, “In a worn position, the mask encompasses the naris of the patient and provides a seal around the nose 44. In alternative embodiments, the mask can also enclose both the nose 44 and the mouth of the patient, just the mouth of the patient or the entire face.” Para 0044) pressurizable to a therapeutic pressure (“The solid curve of FIG. 3 shows the force on the face for a known mask, such as the ResMed Mirage.RTM. mask, at a mask air pressure of 10 cms H.sub.2O.” Para 0012 and “FIG. 2, which charts the force required to secure a mask on a face versus the air pressure in the mask (measured in centimeters H.sub.2O).” Para 0009); wherein the cushion includes a face contacting portion (34, “Cushion 30 includes a face-contacting portion 34 that is adapted to engage the face 42 of a patient (user) 40 as shown in FIG. 10.” Para 0044)  including an upper face contacting region (“the mask can also enclose both the nose 44 and the mouth of the patient”) adapted to form a seal along a region of the patient’s nose (best seen Figure 10) and a lower face contacting region (“the mask can also enclose both the nose 44 and the mouth of the patient”) adapted to form a seal along a region of the patient’s mouth, a non-face contacting portion (defined by the region of 32 closest to 20) supported by the shell (20), and a gusset portion (32, “A gusset portion 32 is attached to the shell 20 in a known manner such as gluing or mechanical fastening. The gusset portion 32 acts as a suspension mechanism for a cushion 30 and includes a flexible gusset sidewall 33.” Para 0043).
Regarding the remaining features of “a decoupling joint between the face contacting portion and the shell”, Frater teaches “The second key characteristic of the gusset portion is that it provides a decoupling joint between the face-contacting portion 34 of the cushion 30 and the mask shell 20, thus allowing some relative movement between the mask and the user's face.” (Para 0045, also see Para 0063).  Frater teaches the resultant effect of the construction of the decoupling joint “protects the seal from undue disturbance in the following scenarios: 1) displacement or tilting of mask shell or harness; 2) relaxation of the facial muscles; 3) movement of the patient; and/or 4) movement of the tube. FIG. 11 shows one embodiment of the mask of the present invention attached to a patient.” (Para 0045). 
Consequently, the inventions ‘315 patent as modified in view of Frater is an obvious modification as the resultant effect is an improved respiratory mask assembly suitable for the treatment of sleep disordered breathing (Paras 0001), wherein the specific effects of the gusset of Frater “allows for enhanced mechanical flexibility over known mask arrangements that helps to maintain a seal even when the patient moves significantly during sleep and the position of the mask with respect to the patient's face changes.” (Para 0017) such that “The improved seal (which can be obtained with a lower contact force) reduces sleep disturbance to patients and partners by substantially reducing the risk of leaks.” (Para 0077). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gusset of the ‘315 patent to include the features of a decoupling joint as taught by Frater to be a known methodology suitable for protecting the sealing engagement of the cushion, thereby reducing sleep disturbances.
With respect to all the claims, both the instant claims and the modified ‘315 patent address the features of the respiratory mask assembly. 
The limitations of instant claim 22 are recited in patent claim 4. The limitations of instant claim 23 are recited in patent claim 5.  The limitations of instant claim 24 are recited in patent claim 21.  The limitation of instant claim 25 are recited in patent claim 20. The limitations of instant claim 26 are recited in patent claim 22.  The limitations of instant claim 27 are recited in patent claim 8.  The limitations of instant claim 28 are recited in patent claim 13.  The limitations of instant claim 29 are recited in patent claim 17.  The limitations of instant claim 30 are recited in patent claim 18.  The limitations of instant claim 31 are recited in patent claim 19.  The limitations of instant claim 32 are taught by the modified ‘315, wherein Frater teaches “Mask shell 20 includes an exhaust vent 21 for exhausting gases from the mask and a baffle 23 which will be discussed in further detail below.” (Para 0021), as shown in Figures 4, 11, and 20, the structure called the “vent 21” consists of an array including a plurality of vent openings, wherein each opening provides a vented passageway. The limitations of instant claim 33 are recited in patent claim 2.  The limitations of instant claim 34 are recited in patent claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785